Citation Nr: 1440339	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard (ARNG) from June 1975 to December 1995, to include a period of active duty for training (ACDUTRA) from October 29, 1975 to February 27, 1976, and periods of annual training from July 28, to August 11, 1990 and June 6, to June 20, 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision for the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  By that rating action, the RO denied the claims on appeal.  The Veteran appealed this rating action to the Board. 

In January 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  At the hearing, the Veteran submitted additional medical evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have the RO issue a Supplemental Statement of the Case (SSOC) that address this evidence is not required.  38 C.F.R. § 20.1304 (2013).  The Board finds, however, that a remand is required for reasons that are outlined below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that it must remand the claims on appeal for additional substantive development; specifically, to obtain outstanding service personnel records and VA treatment records; obtain a supplemental opinion addressing the etiology of the Veteran's tinnitus; and, schedule him for a VA examination to determine the etiology of his currently diagnosed low back and bilateral hip and knee disorders.

Outstanding Service Personnel Records

The record includes incomplete service personnel and treatment records of the Veteran, provided by the Alabama Office of the Adjutant General surrounding his period of military service in the Alabama ARNG from June 1975 to December 1995.  Although a statement of the Veteran's points earned towards retirement for the period from April 1, 1987 to May 19, 1994, is of record, this information does not satisfy the request for records that would reflect whether and when he was on ACDUTRA or inactive duty for training (INACDUTRA) during the time period from June 1975 to December 1995.  In addition, aside from a DD 214 reflecting that the Veteran had a period of ACDUTRA from October 29, 1975 to February 27, 1976, and service personnel records showing that he was on annual training from July 28, to August 11, 1990 and June 6, to June 20, 1992, there is no other confirmation in the records of any periods of ACDUTRA subsequent to February 1976.  Thus, on remand, additional efforts to obtain the Veteran's ACDUTRA dates for his service in the Alabama Army National Guard for his period of service from June 1975 to December 1995 is warranted prior to further appellate review of the claims. 

Outstanding VA treatment records

In a June 2010 statement to VA, the Veteran indicated that there was "new medical evidence" at the Birmingham, Alabama, VA Medical Center (VAMC) in support of his current appeal.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in June 2010).  Thus, it appears that the Veteran has received treatment for his disabilities on appeal at this VAMC.  Treatment records from this VAMC have not been associated with the Veteran's physical claims files or uploaded to his Virtual VA or Veterans Benefits Management System (VBMS) electronic claims files.  As these VA treatment records are constructively of record and might contain evidence discussing the etiology of the Veteran's low back and bilateral hip and knee disabilities and tinnitus, they should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA opinion-Tinnitus

The Veteran seeks service connection for tinnitus.  He maintains that he has had tinnitus ever since he was exposed to acoustic trauma as a result of his duties as an ammunitions specialist in a tank unit during ACDUTRA.  He contends that on occasion, he would wear his own hearing protection.  (Transcript (T.) at pages (pgs.) 4-6)).  

The Veteran's service personnel records include, in part, DA Form 638-1, Recommendation for Award, which reflects that he had received the Meritorious Service Medal for his duties as a heavy vehicle operator with the HHC (Det 1) 1/152d AR, during a period of annual training from June 6, to June 20, 1992.  During this period, the Veteran served as the Non-Commission Officer In Charge (NCOIC) of ammunition and fuel operations on Range 40.  He maintained control and accountability of ammunition and ensured that reports were on time.  
Thus, in view of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma while serving on ACDUTRA in the Alabama Army National Guard.  38 U.S.C.A. § 1154(a) (West 2002).

In April 2009, VA examined the Veteran to determine, in part, the etiology of his tinnitus.  The Veteran gave a history of having been exposed to acoustic trauma during military service that is consistent with that reported in the preceding paragraph.  He also indicated that he had a 25-year post-service occupational noise exposure from having worked in a noise environment for Alabama Power.  He reported having first noticed his tinnitus in 2006.  The VA audiologist opined that the Veteran's unilateral tinnitus was less likely as not due to his history of hazardous military noise exposure.  (See April 2009 VA audiology report).  The Board finds this opinion to be of minimal probative value because the VA audiologist did not provide any rationale for her blanket conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In view of this deficiency, the Board finds that the claim for service connection for tinnitus must be remanded to obtain a supplemental opinion from the April 2009 VA audiologist, or, in the alternative, to afford the Veteran another VA examination and to obtain an etiological opinion as to the etiology of his tinnitus. 

VA examination-Low Back and Bilateral Hip and Bilateral Knee Disabilities

The Veteran seeks service connection for low back and bilateral hip and bilateral knee disabilities.  He maintains that his current low back disability, diagnosed as moderately-developed lower lumbar degenerative discopathy and facet arthropathy, status-post laminotomy at L3-5, is the result of having to lift crates of projectiles and from having fallen on his back onto ammunition rounds while performing his duties as an ammunitions sergeant during his period of service in the Army National Guard.  (T. at pgs. 9-10).  Regarding his bilateral hip and knee disabilities, the Veteran maintains that his currently diagnosed degenerative changes of the right hip, left hip heterotopic ossification that resulted in a left hip replacement and subsequent revisions, and osteoarthritic changes of the knees, are the result of wear and tear in having performed his duties as an ammunition specialist, such as having to haul heavy machinery, boxes and tires.  (Id. at page (pg.) 13).  Regarding his knees, he contends that he sustained injuries to his knees after he fell several times in his jungle boots.  Id. 

The evidence of record includes limited service treatment records from the Veteran's period of service in the Alabama ARNG.  These records are devoid of any subjective complaints or clinical findings referable to the Veteran's spine or lower extremities.  A February 1994 periodic examination report reflects that the Veteran's spine and lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had any recurrent back pain, "trick" or locked knee, depression or excessive worry, loss of memory, and nervous trouble. 

The Veteran's service personnel records include, in part, DA Form 638-1, Recommendation for Award, reflecting that the Veteran had received the Meritorious Service Medal for his duties a heavy vehicle operator with the HHC (Det 1) 1/152d AR, during a period of annual training from June 6, 1992 to June 20, 1992.  During this period, the Veteran served as the Non-Commission Officer In Charge (NCOIC) of ammunition and fuel operations on Range 40.  He maintained control and accountability of ammunition and ensured that reports were on time.  The Board finds the Veteran's testimony of having injured his low back, hips and knees during the course of duties as an ammunitions specialist are consistent with the circumstances of his Alabama ARNG service.  38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether any currently diagnosed low back and bilateral hip and knee disorders are etiologically related to, or had their initial onset during, a period of ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Adjutant General, and/or any other appropriate repository, to obtain the Veteran's complete personnel records from the Alabama Army National Guard. The facilities contacted must also be requested to specifically delineate the Veteran's ACDUTRA and INACDUTRA dates for his service in the Alabama Army National Guard from June 1975 to December 1995. Document all efforts made in this regard.

2.  Obtain all of the Veteran's outstanding pertinent VA treatment records, to include those from the VAMC in Birmingham, Alabama, dated from June 2010 to the present.  All efforts to obtain these records must be documented in the Veteran's physical claims folders or electronically uploaded to his Virtual VA or VBMS claims file.  

3.  Following completion of the above, send the claims files to the audiologist who examined the Veteran in April 2009.  If the April 2009 VA audiologist is not available, schedule the Veteran for a VA ear disease examination to determine the nature and etiology of his tinnitus.  The claims folder, to include electronic records, must be made available to the examiner. 

The April 2009 VA audiologist or other examining clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset during or is otherwise etiologically related to a disease or injury during a period of ACDUTRA or a disease during a period of INACDUTRA in the Alabama Army National Guard, to include his confirmed in-service acoustic trauma.  

In offering his or her respective assessment, the April 2009 audiologist or other examining clinician must acknowledge and discuss the Veteran's in-service history of having been exposed to acoustic trauma while serving as an ammunitions sergeant in a tank unit during his period of ACDUTRA in the Alabama Army National Guard, as well as his 25-year history of occupational noise exposure.

The April 2009 VA audiologist or other examining clinician should include in the examination report the complete rationale for any opinion expressed.  In addition, the April 2009 audiologist or other examiner should discuss lay evidence regarding symptomatology since service. 

If the April 2009 VA audiologist or other examining clinician determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in his or her report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the exact nature and etiology of his currently diagnosed low back, bilateral hip and bilateral knee disorders.  Studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner must review the claims file, including electronic records, and the Veteran's history and findings as documented in the record, to include his testimony before the undersigned.  This review should be so indicated in the examination report.

Based on a review of the clinical findings and the claims file, the VA examiner should provide opinions with respect to each diagnosed low back, left and right hip and left and right knee disabilities, as to whether it is at least as likely as not (a 50 percent probability or greater) that it is related to his duties as an ammunition specialist having to lift heavy projectiles and ammunition during ACDUTRA in the Alabama Army National Guard or otherwise related to disease or injury during any period of ACDUTRA or disease during any period of INACDUTRA service in the Alabama Army National Guard.  

The examiner should also address the Veteran's lay statements regarding symptomatology suffered during his period of Alabama Army National Guard service, as well as any continuous low back and bilateral hip and knee symptomatology since discharge from the Alabama ARNG.

A rationale for any conclusion reached should be discussed.  The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted. If further information is needed, the examiner should specify exactly what further information is necessary.

5.  To help avoid future remand, the RO/Appeals Management Center must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After ensuring that the above development, as well as any other indicated development has been completed, readjudicate the claims on appeal. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that addresses all evidence received after issuance of the April 2011 Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

